DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on July 21, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/21/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on July 21, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly with respect to claims 10 and 16, Ozawa (US 9,606,559) discloses a control circuit (Fig. 4, circuit of phase control and feedback section 110, total current estimator 160, phase threshold comparator 165, and phase shed control circuit 380) used in a multiphase switching converter (i.e. circuit of Figure 4), wherein the multiphase switching converter (i.e. circuit of Figure 4) includes a plurality of switching circuits (Fig. 4, master power stage 115, and slave power stages 135a-135n) coupled in parallel, and a plurality of control circuits (Fig. 4, feedback sections 330a-330n) configured in a daisy chain, the control circuit (Fig. 4, circuit of phase control and feedback section 110, total current estimator 160, phase threshold comparator 165, and phase shed control circuit 380) comprises: 
 	a first terminal (Fig. 4, terminal outputting phase target current level signal 125 from current sense signal conditioning circuit 114) configured to share a phase control signal (Fig. 4, phase target current level signal 125) with the rest of the plurality of control circuits (Fig. 4, feedback sections 330a-330n); and
 	a third terminal (Fig. 4, terminal carrying output signals from phase shed control circuit 380) configured to provide a phase output signal (Fig. 4, output signals from phase shed control circuit 380) to a latter control circuit (Fig. 4, feedback sections 330a-330n) in the daisy chain; wherein
 	the control circuit (Fig. 4, circuit of phase control and feedback section 110, total current estimator 160, phase threshold comparator 165, and phase shed control circuit 380) compares a current indication signal (Fig. 4, signal outputted from total current estimator 160) indicative of a load current of the multiphase converter (i.e. circuit of 
 	Houston (US 2009/0179619) discloses sequence information (Fig. 3, information used by phase sequence and pulse number control 304) (See Abstract and paragraph [0023]). 
 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses in a novel or obvious manner a second terminal configured to receive a phase input signal from a previous control circuit in the daisy chain; wherein based on the phase input signal and phase control signal, the control circuit generates the phase output signal, and a switch control signal for controlling a corresponding one of the plurality of switching circuits; and wherein the control circuit generates a current threshold based on a sequence information, and compares a current indication signal indicative of a load current of the multiphase switching converter with the current threshold to determine whether to enter into a phase shedding mode.

 	Therefore, regarding claims 1-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control circuit used in a multiphase switching converter, wherein the multiphase switching converter includes a plurality of switching circuits coupled in parallel, and a plurality of control circuits configured in a daisy chain, the control circuit comprises: 
 	a first terminal configured to share a phase control signal with the rest of the plurality of control circuits; 
 	a second terminal configured to receive a phase input signal from a previous control circuit in the daisy chain; and 
 	a third terminal configured to provide a phase output signal to a latter control circuit in the daisy chain; wherein 
 	based on the phase input signal and phase control signal, the control circuit generates the phase output signal, and a switch control signal for controlling a corresponding one of the plurality of switching circuits; and wherein 
 	the control circuit generates a current threshold based on a sequence information, and compares a current indication signal indicative of a load current of the multiphase switching converter with the current threshold to determine whether to enter into a phase shedding mode.

Regarding claims 10-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A multiphase switching converter comprising: 
 	25a plurality of switching circuits coupled in parallel between an input voltage and a load; and 
 	a plurality of control circuits configured in a daisy chain and respectively configured for driving a corresponding one of the plurality of switching circuits; wherein 
 	each of the plurality of control circuits includes: 
 	 	a first terminal configured to share a phase control signal with the rest of the plurality of control circuits; 
 	 	a second terminal configured to receive a phase input signal from a previous control circuit in the daisy chain; and 
 	 	a third terminal configured to provide a phase output signal to a latter control circuit in the daisy chain; wherein 
 	 	the control circuit generates a current threshold based on a corresponding sequence information, and compares a current indication signal indicative of a load current of the multiphase switching converter with the current threshold to determine whether to enter into a phase shedding mode; and wherein
 	 	in the phase shedding mode, the control circuit stops the corresponding switching circuit from providing power to the load, and gets the phase output signal to be substantially identical to the phase input signal.

Regarding claims 16-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
A phase shedding control method used in a control circuit of a multiphase switching converter, wherein the multiphase switching converter includes a plurality of switching circuits coupled in parallel, and a plurality of control circuits configured in a daisy chain and respectively configured for driving a corresponding one of the plurality of switching circuits, the phase shedding control method comprises:
 	obtaining a current indication signal indicative of a load current of the multiphase switching converter; 
 	obtaining a sequence information of the control circuit; 
 	generating a current threshold based on the sequence information; and
 	comparing the current indication signal with the current threshold to determine whether to disable the corresponding switching circuit of the control circuit.
 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozawa (US 9,606,559) deals with a multi-phase switching converter with phase shedding, Houston (US 2009/0179619) deals with a voltage regulator system and method for efficiency optimization using duty cycle measurements, Kobayashi et al (US 9,755,517) deals with multi-threshold panic comparators for multi-phase buck converter phase shedding control, Wu et al (US 2008/0036526) deals with a control circuit for a multi-phase converter, Xu et al (US 8,493,044) deals with a multi-phase DC-to-DC converter with daisy chained pulse width modulation generators, and Crowther et al (US 7,982,441) deals with a converter circuit.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838